CONCURRING OPINION.
I concur in the affirmance of the judgment in this case on the theory that the testimony of the sheriff of Ripley County and those deputized by him, namely, the postmaster at Versailles, a mail carrier out of that office, and another person, together with the testimony of the owner of the land on which the still was being operated, and who conducted the officers to the place where it was located, tended to prove that appellant was actively engaged around and about the still in the way of assisting in dismantling it, and ran when commanded to stop. The still and the activities of appellant were within reasonably plain observation and to *Page 180 
the actual knowledge of the sheriff and his posse. Under such circumstances, no search warrant was required, for the reason that no search was needed to establish the fact of the presence of the still. It was clearly the duty of the sheriff to make the arrest. It was also his duty to seize all the things there within his view that were material as tending to establish the commission of the crime. The arrest and seizure of the articles mentioned as having been introduced in evidence over objection occurred at the same time, and might well be regarded as a single official act of an officer done at a place where he had a right to be. The arrest being lawful, the seizure of the articles in connection therewith was lawful, and therefore they were admissible in evidence at the trial.
Willoughby and Travis, JJ., concur with the concurring opinion.